[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                     FILED
                         ________________________         U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                                October 25, 2007
                               No. 07-11533                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                  D. C. Docket No. 93-04008-CR-4-WS-WCS

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

PAUL SHELTON ALLEN,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                        _________________________

                              (October 25, 2007)

Before ANDERSON, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

     William E. Bubsey, appointed counsel for Paul Shelton Allen, has filed a
motion to withdraw on appeal, supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issue of merit, counsel’s motion to withdraw is GRANTED, and

Allen’s revocation of supervised release and sentence are AFFIRMED.




                                          2